El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Con ÍQcba 20 de abril del corriente año 1915, fué presen-tada denuncia a la Corte Municipal de Río Piedras contra Tomás Pérez por infracción del artículo 553 del Código Penal, tal como fué enmendado por la Ley No. 24 de 28 de marzo-de 1914, consistiendo dicba infracción en que el denunciado Pérez, maliciosa, voluntaria e ilegalmente., en día domingo, 18 de abril citado, tenía abierto su, establecimiento de pul-pería a las dos y quince minutos post meridium, en el barrio de Río, de Gruaynabo, del distrito judicial de dicba corte municipal.
•Celebrado el juicio, la Corte Municipal de Río Piedras por sentencia de 28 de abril de 1915 declaró a Pérez culpable *616del delito de que era acusado y lo condenó a $10 de multa y al pago de los g'astos del juicio, o en su defecto a sufrir pena de cárcel en la municipal de Eío Piedras a razón de un día por cada dollar de multa y costas que dejare de pagar.
Contra la anterior sentencia interpuso el acusado recurso de apelación para ante la ‘Corte de Distrito del Distrito Judicial de San Juan, la que por resolución de 29 de mayo, a peti-ción del Fiscal, ordenó que la causa fuera devuelta a la corte inferior para que proceda a hacer lo que en justicia corres-ponda, por carecer aquélla de jurisdicción.
Los hechos expuestos han sido alegados por Tomás Pérez en solicitud de auto de certiorari contra el Hon. Jesús María Rossy, Juez de la Corte de Distrito de San Juan, Sección 2a., para que se anule la expresada resolución de 29 de mayo de 1915, y se ordene la celebración de un nuevo juicio de acuerdo con la ley, estando esos hechos además comproba-dos por el examen que hemos hecho de los autos que tene-mos a la vista en virtud del mandamiento de certiorari expe-dido en 4 del corriente junio.
La única cuestión legal a discutir en el presente recurso de certiorari es si el Juez Hon. Jesús María. Rossy, tiene jurisdicción para conocer del recurso de apelación contra la sentencia que dictó el Juez Municipal de Río Piedras, o si carece de dicha jurisdicción por no otorgar tal recurso el artículo 556 del Código.
.. Tal cuestión no.se levanta por primera vez ante esta corte y ya ha sido considerada al resolver el caso de Collazo v. El Juez de Paz, 15 D. P. R., 500. Entonces, dijimos:
“La cuestión que se nos presenta para su discusión es sobre si el artículo .556 del Código Penal fué enmendado por la ley de 12 de marzo de 1903, leyes de 1903, página 43. El Fiscal alega que el ar-tículo 556 contiene todo lo relativo a apelaciones con respecto al cierre de establecimientos los domingos y que es una cuestión de ley substantiva; pero evidentemente también incluye una cuestión de procedimiento tal como la de una apelación cuando la multa excede de diez dollars. La cuestión relativa a apelaciones está contenida *617•en la ley de 12 de marzo de 1903. Bn dicha ley el artículo 48 del Código de Enjuiciamiento Criminal fué enmendado y la misma cuestión fué tratada en el artículo 29, según está enmendado por dicha ley. El texto de dicho artículo tiene un sentido general y concede el derecho dq apelación contra toda sentencia de los jue-ces de paz. El artículo 3 de la misma ley de 12 de marzo de 1903, página 46, deroga todas las leyes o partes de leyes incompatibles con dicha ley, y no vemos motivos para exceptuar de sus efectos la ley especial respecto al cierre los domingos. El artículo 556 del Código Penal es hoy incompatible con la ley posterior creando un sistema algo diferente dé apelaciones contra sentencias de los jueces de paz.”
Lo que elejamos dicho acerca de apelaciones contra sen-tencias dictadas por los jueces de paz, debe entenderse de iguales recursos contra sentencias de las cortes municipales al conocer de las infracciones de los preceptos del Código Penal sobre cierre de establecimientos. los domingos.
La pena' señalada a la infracción del artículo 553 del Có-digo Penal tal como estaba primitivamente redactado, era la de multa no menor de $5 ni superior a $10 por la primera falta, y por cada falta subsiguiente, la de multa no menor ■de $10 ni mayor de $25, con recurso de alzada para el corres-pondiente tribunal de distrito en todos los casos en que la multa impuesta, incluyendo las costas, excediera de $10. Esas penas fueron modificadas primeramente por la Ley No. 131 de 9 de agosto de 1913, que al enmendar por su sección Ia. el artículo 553 del Código Penal dispuso que toda infracción de ese artículo constituiría delito y se castigaría con multa que no excediera de $50. La ley actualmente en vigor, o sea, la No. 24 aprobada en 28 de marzo de 1914 para enmen-dar el artículo 553 y restablecer el 554 del Código Penal, modi-ficó también la anterior penalidad en el sentido de que toda infracción a dicha ley sería castigada con una multa no mayor de $100 ni menor de $10, o cárcel por un término máximo de treinta días.
Las leyes a que acabamos de hacer referencia no estable-cen limitación alguna al recurso 'de apelación contra senten-*618cías que dicten las cortes municipales en casos sobre cierre de establecimientos.
La sentencia que en 28 de abril de 1915 dictó la Corte Municipal de Río Piedras es apelable para ante la Corte de Distrito de San Juan, y el juez de lá sección 2a. de esa, corte incurrió en error al estimar que carecía de jurisdic-ción para conocer del recurso que contra aquélla interpuse el acusado Tomás Pérez.
Procede anular la resolución dictada por el Juez de la Corte de Distrito de San Juan, - Sección 2a., en 29 de mayo de 1915, devolviéndosele los autos para que proceda de acuerdo con los principios que dejamos establecidos.
0 Declarada con lugar la solicitud de certiorari y anulada la resolución de 29 de mayo de 1915..
Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y ITutcMsoil.